DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.


Status of Claims

In the amendment filed 26 February 2021 the following changes have been made: claims 1 and 67 have been amended.
Claims 1-3, 8, 15-16, 24-27, 67-69, 74, 81-82 and 90-93 are currently pending and have been examined.



Notice to Applicant
In light of the specification, “therapeutic region” in claims 1 and 47 are interpreted to mean “therapeutic regime”.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed applications, Provisional Application No. 62/232,345 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 15-16, 25, 81-82, and 91 are not entitled to the benefit of the prior application. For claims 15 and 81, the prior-filed applications do not describe/mention “applying a filter to the patient data to filter the patient data based on at least one of a particular biomarker, the at least one biomarker status, a patient cohort, a patient status, the at least one 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 15-16, 24-27, 67-69, 74, 81-82, and 90-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-3, 8, 15-16, and 24-25) and machine (claims 67-69, 74, 81-82, and 90-91) which recite steps of receiving patient data for a plurality of patients where the patient data corresponds to at least one biomarker status and a patient status; determining at least one interrelationship between any one of the biological sampling event, biological 
These steps of analyzing biological data, as drafted, under the broadest reasonable interpretation, includes performance of the limitation(s) in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computing device to facilitate displaying of data, everything else in the context of this claim encompasses a mental process and individual thinking about what a user is doing.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 8, 15-16, and 24-25 and 68-69, 74, 81-82, and 90-91 reciting particular aspects of analyzing biological 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating by a computing device a data structure rendering amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017] to [00133], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving patient data for a plurality of patients amounts to mere data gathering;  performing a therapeutic regime analysis amounts to selecting a particular data source or type of data to be manipulated; wherein the plurality of adjacent visual elements are dynamically resized to fit within a display window to facilitate comparison between patients using the respective adjacent visual elements which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-3, 8, 15-16, 24-27 and 68-69, 74, 81-82, 90-93 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 15-16, 26-27, 68-69, 81-82, and 92-93, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8, 24, 74, and 90, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 25 and 91, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as rendering data to a second computing device that is coupled to the display device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); dynamically resized to fit within a display window to facilitate comparison between patients using the respective adjacent visual elements, see Wicklin pgs. 3-4 “The VBAR statement draws the main bar chart. The RESPONSE= option scales each bar according to the specified response variable. The GROUP= option enables you Create a waterfall plot in SAS, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 15-16, 24-27,67-69, 74, 81-82, and 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO2012174282A2) in view of Ying et al. (US20080263477A1) and further in view of Kwak et al. (Anaplastic Lymphoma Kinase Inhibition in Non–Small-Cell Lung Cancer).
Regarding claim 1, Brown discloses receiving, at a computing device comprising a processor and memory, patient data for a plurality of patients ([00569] “The computer system 800 may be understood as a logical apparatus that can read instructions from media 811 and/or network port 805, which can optionally be connected to server 809 having fixed media 812. The system shown in FIG. 3 includes CPU 801, disk drives 803, optional input devices such as keyboard 815 and/or mouse 816 and optional monitor 807. Data communication can be achieved through the indicated communication medium to a server 809 at a local or a remote location. The communication 
the patient data corresponding to at least one of a biological sampling event, a biological processing event, at least one therapeutic regime, at least one biomarker status, and a patient status ([0074] “Disclosed herein are methods and systems for characterizing a phenotype of a biological sample, e.g., a sample from a cell culture, an organism, or a subject. The phenotype can be characterized by assessing one or more biomarker.” [0075] A method of characterizing a phenotype by analyzing a circulating biomarker, e.g., a nucleic acid biomarker, is depicted in scheme 6100A of FIG. 1A, as a non-limiting illustrative example…Nucleic acids are isolated from the sample 6103. The nucleic acid can be DNA or RNA, e.g., microRNA. Assessment of such nucleic acids can provide a biosignature for a phenotype. By sampling the nucleic acids associated with target phenotype (e.g., disease versus healthy, pre- and post-treatment), one or more nucleic acid markers that are indicative of the phenotype can be determined. [0076] “Markers that distinguish between the samples can be used as biomarkers according to the invention. Such samples can be from a subject or group of subjects. For example, the groups can be, e.g., known responders and non-responders to a given treatment for a given disease or disorder. Biomarkers discovered to distinguish the known responders and non-responders provide a biosignature of whether a subject is likely to respond to a treatment such as a therapeutic 
determining, by the computing device, at least one interrelationship between any two of the biological sampling event, the biological processing event, the at least one therapeutic regime, the at least one biomarker status, and the patient status ([0050] “FIG. 3 illustrates a computer system that can be used in some exemplary embodiments of the invention.” [0079] “In an aspect, the invention relates to the analysis of a biological sample to identify a biosignature to predict whether a subject is likely to respond to a treatment for a disease or disorder.”)

Note: The analysis of the biological sample is used to predict the patient status specifically whether the patient is likely to respond to a treatment.
performing, by the computing device, a therapeutic regime analysis to determine an interrelationship status for the interrelationship between at least one therapeutic regime and at least one of the patient status and the at least one biomarker status ([0079] “Vesicles can be analyzed in the subject and compared to vesicle analysis of previous subjects that were known to respond or not to a treatment. If the vesicle biosignature in a subject more closely aligns with that of previous subjects that were known to respond 

Brown does not explicitly disclose however Ying teaches providing, by the computing device, the generated data structure that includes the rendering data to a second computing device that is coupled to the display device ([0009] “A second GUI control displayed within the second portion of the GUI is responsive to user touching for downloading clinical data from a plurality of medical facility data sources to the handheld device.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that renders data to a second computing device that is coupled to the display device. The 

Brown in view of Ying does not explicitly disclose however Kwak teaches generating, by the computing device, a data structure that includes rendering data that, when rendered, causes a display device to display at least one graphical in the display device that includes a plurality of adjacent visual elements, each visual element of the plurality of adjacent visual elements being associated with the patient data, wherein each of the plurality of adjacent visual elements is demarcated into
multiple regions that are each represented by a different color or pattern, wherein each colored or patterned region of each adjacent visual element corresponds to at least one of the biological sampling event, the biological processing event, the at least one therapeutic region, the biomarker status, or the patient status ([Figure 2, pg. 1698] Figure 2 displays a two-dimensional plot for a biological processing event (tumor burden) for display where each of the visual elements are the bars each of which represent a  patient as disclosed on the horizontal axis title Patient No. Each of the visual elements are adjacent to other visual elements when plotted in the two-dimensional plot. Once plotted, each of the visual elements as a whole represent a waterfall plot where the visual elements are demarcated into multiple regions based on percent change. These regions are generally represented by a different color. For instance, region 1 is 0 to 
wherein the collection of the multiple regions of each adjacent visual element collectively represents the biological sampling event, the biological processing event, the at least one therapeutic region, the biomarker status, and the patient status for a patient ([Figure 2, pg. 1698] Each of the adjacent visual element collectively the biological sampling event (FDG-PET), the biological processing event (tumor burden), the at least one therapeutic region (Crizotinib), the biomarker status (ALK-positive), and the patient status (patient response with ALK tumors).
wherein the plurality of adjacent visual elements, when rendered are dynamically resized to fit within a display window to facilitate comparison between patients using the respective adjacent visual elements ([Figure 2] Each of the elements in Figure 2 are resized/scaled to fit within the maximum limits/range of the horizontal and vertical axis of the waterfall plot for the display window. The vertical axis ranges from -100 to 60 while the horizontal axis ranges from 0 to 80.


Regarding claim 2, Brown discloses wherein the rendering data further comprises rendering data that, when rendered, causes the display device to manipulate a primary visual element to display a secondary visual element including additional information corresponding to the patient data upon selection thereof  ([0067] “FIG. 20A shows a plot of the score calculated for normal and cancer samples. FIG. 20B shows the data of FIG.20A where the normals are separated into groups of normal (no prostate conditions), atypia, inflammation and high grade prostatic intraepithelial neoplasia (high grade PIN, or HGPIN), and the cancers are separated into groups identified for watchful waiting (WW) or cancer.”)
Regarding claim 3, Brown discloses wherein the rendering data further comprising comprises rendering data that, when rendered, causes the display device to display the secondary visual element such that the secondary visual element overlays the primary visual element or the primary visual element is resized such that the secondary visual element is displayed adjacent to the primary visual element ([00183] “The data resulting from flow-cytometers can be plotted in 1 dimension to produce histograms or seen in 2 dimensions as dot plots or in 3 dimensions with newer software. The regions on these plots can be sequentially separated by a series of subset extractions which are termed gates. Specific gating protocols exist for diagnostic and clinical purposes especially in relation to hematology. The plots are often made on logarithmic scales. Because different fluorescent dye's emission spectra overlap, signals at the detectors have to be compensated electronically as well as computationally.”)
Regarding claim 8, Brown discloses wherein performing the therapeutic regime analysis comprises identifying a positive interrelationship status between the at least one therapeutic regime and at least one positive biomarker status in response to determining that the at least one therapeutic regime is likely to be more effective for a condition or disease when a positive biomarker status for a particular biomarker is detected in the at least one biological sampling event ([00309] “The level of vesicles, level of vesicles with a specific biosignature, or a biosignature of a vesicle can also be used to assess the efficacy of a therapy for a condition. For example, the level of vesicles, level of vesicles with a specific biosignature, or a biosignature of a vesicle can be used to assess the efficacy of a cancer treatment, e.g., chemotherapy, radiation therapy, surgery, or any other therapeutic approach useful for inhibiting cancer in a subject. In addition, a biosignature can be used in a screening assay to identify 
 Regarding claim 15, Brown discloses applying a filter to the patient data to filter the patient data based on at least one of a particular biomarker, the at least one biomarker status, a patient cohort, a patient status, the at least one therapeutic regime, the biological processing event, the biological sampling event, at least one indicium listed in Table 1, or any combination thereof ([00133] “A vesicle can be isolated from a biological sample by filtering a biological sample from a subject through a filtration module and collecting from the filtration module a retentate comprising the vesicle, thereby isolating the vesicle from the biological sample. The method 
Regarding claim 16, Brown discloses wherein display of at least one of the plurality of visual elements is associated with the filtered patient data 
 Regarding claim 24, Brown discloses wherein determining the at least one interrelationship comprises determining an existence of a relationship between the patient status and the at least one biomarker status based on the biological sampling event ([0079] “In an aspect, the invention relates to the analysis of a biological sample to identify a biosignature to predict whether a subject is likely to respond to a treatment for a disease or disorder. Characterizating a phenotype includes predicting the responder / non-responder status of the subject, wherein a responder responds to a treatment for a disease and a non-responder does not respond to the treatment.”)
Regarding claim 25, Brown discloses further comprising determining the at least one biomarker status by detecting at least one biomarker in the at least one biological sampling event ([0076] “Markers that distinguish between the samples can be used as biomarkers according to the invention. Such samples can be from a subject or group of subjects. For example, the groups can be, e.g., known responders and non-responders to a given treatment for a given disease or disorder. Biomarkers discovered to distinguish the known responders and non-responders provide a biosignature of whether a subject is likely to respond to a treatment such as a therapeutic agent, e.g., a drug or biologic.”)
and assessing at least one characteristic for the at least one particular biomarker, wherein the at least one characteristic comprises at least one of overexpression, underexpression, a modification, a polymorphism, a deletion, an insertion, a substitution, a translocation, a fusion, a break, a duplication, an amplification, a repeat, a copy number variant, a DNA methylation variation, a transcript expression level, a transcript variant, or a splice variant ([00545] “The same expression level of a biomarker can refer to a quantitative or qualitative measurement, such as the vesicles in the population underexpress, overexpress, or have the same expression level of a biomarker as compared to a reference level.”)
Regarding claim 26, Brown discloses wherein detecting the at least one particular biomarker in the at least one biological sampling event comprises assessing a biological sample from a patient using at least one assessment technique, the at least one assessment technique comprising gene expression analysis, nucleic acid sequence analysis, nucleic acid methylation analysis or proteomic analysis 
Regarding claim 27, Brown discloses wherein the at least one particular biomarker comprises, a protein, a nucleic acid, a lipid, a carbohydrate, or any combination thereof ([00121] “Circulating biomarkers according to the invention include any appropriate biomarker that can be detected in bodily fluid, including without limitation protein, nucleic acids, e.g., DNA, mRNA and microRNA, lipids, carbohydrates and metabolites.”)
Regarding claim 67, Brown discloses the system including a first computing device coupled to a display device ([00569] “The system shown in FIG. 3 includes CPU 801, disk drives 803, optional input devices such as keyboard 815 and/or mouse 816 and optional monitor 807.”)
receive patient data for a plurality of patients ([00569] “The system shown in FIG. 3 includes CPU 801, disk drives 803, optional input devices such as keyboard 815 and/or mouse 816 and optional monitor 807…... The communication medium can include any means of transmitting and/or receiving data.”)
the patient data corresponding to at least one of a biological sampling event, a biological processing event, at least one therapeutic regime, at least one biomarker status, and a patient status ([0074] “Disclosed herein are methods and systems for characterizing a phenotype of a biological sample, e.g., a sample from a cell culture, an organism, or a subject. The phenotype can be characterized by assessing one or more biomarker.” [0075] A method of characterizing a phenotype by analyzing a circulating biomarker, e.g., a nucleic acid biomarker, is depicted in scheme 6100A of FIG. 1A, as a 
determine at least one interrelationship between any two or more of the biological sampling event, the biological processing event, the at least one therapeutic regime, the at least one biomarker status, and the patient status ([0050] “FIG. 3 illustrates a computer system that can be used in some exemplary embodiments of the invention.” [0079] “In an aspect, the invention relates to the analysis of a biological sample to identify a 

Note: The analysis of the biological sample is used to predict the patient status specifically whether the patient is likely to respond to a treatment.
perform a therapeutic regime analysis to determine an interrelationship status for the interrelationship between at least one therapeutic regime and at least one of the patient status and the at least one biomarker status ([0079] “Vesicles can be analyzed in the subject and compared to vesicle analysis of previous subjects that were known to respond or not to a treatment. If the vesicle biosignature in a subject more closely aligns with that of previous subjects that were known to respond to the treatment, the subject can be characterized, or predicted, as a responder to the treatment. Similarly, if the vesicle biosignature in the subject more closely aligns with that of previous subjects that did not respond to the treatment, the subject can be characterized, or predicted as a non-responder to the treatment. The treatment can be for any appropriate disease, disorder or other condition. The method can be used in any disease setting where a vesicle biosignature that correlates with responder / non-responder status is known.” [0080] “For example, a phenotype can be the identification of a subject as likely to respond to a treatment, or more broadly, it can be a diagnostic, prognostic or theranostic determination based on a characterized biosignature for a sample obtained from a subject.”)


Brown does not explicitly disclose however Ying teaches and a second computing device in communication with the first computing device that is coupled to the display device ([0026] “Moreover, embodiments of the present invention are not limited to the use of docking stations for communicating with data display devices. Various ways of transferring data (e.g., via packet switching technology) to a handheld device (or other data display device) may be utilized.”) 
the second computing device comprising a processor and memory including computer-readable program code stored therein ([0018] “Embodiments of the present invention can take the form of computer program products on computer-usable or computer-readable storage medium having computer-usable or computer-readable program code means embodied in the medium for use by or in connection with an instruction execution system. In the context of this document, a computer-usable or computer-readable medium can be any means that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.”)
provide the data generated data structure that includes the rendering data to the first computing device ([0028] “As such, the term “central server” is intended to include any number of data processing systems configured to obtain clinical data associated with patients from one or more 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that consists of a second computing device comprising a processor and memory that can communicate with a first computing device. The motivation for the combination of prior art elements is to effectively treat patients (See Ying, Background).


Brown in view of Ying does not explicitly disclose however Kwak teaches generate a data structure that includes rendering data that, when rendered, causes a display device to display at least one graphical in the display device that includes a plurality of adjacent visual elements, each visual element of the plurality of adjacent visual elements being associated with the patient data, wherein each of the plurality of adjacent visual elements is demarcated into multiple regions that are each represented by a different color or pattern, wherein each colored or patterned region of each adjacent visual element corresponds to at least one of the biological sampling event, the biological processing event, the at least one therapeutic region, the biomarker status, or the patient status ([Figure 2, pg. 1698] Figure 2 displays a two-dimensional plot for a biological processing event (tumor burden) for display where each of the visual elements are the bars each of which represent a  patient as disclosed on the horizontal axis title Patient No. Each of the visual elements are adjacent to other visual elements when plotted in the two-dimensional plot. Once plotted, each of the visual elements as a whole represent a waterfall plot where the visual elements are demarcated into multiple regions based on percent change. These regions are generally represented by a different color. For instance, region 1 is 0 to 60% represented by black. Region 2 is 0 to -30% generally represented by blue. Region 3 is -30% to -100% generally represented by yellow. The colors of each adjacent visual element, based on the color legend and description on pg. 1697 and 1698, correspond to at least one of the biological sampling event (FDG-PET), the biological processing event (tumor burden), the at least one therapeutic region (Crizotinib), the biomarker status (ALK-positive), or the patient status (patient response with ALK tumors).
wherein the collection of the multiple regions of each adjacent visual element collectively represents the biological sampling event, the biological processing event, the at least one therapeutic region, the biomarker status, and the patient status for a patient ([Figure 2, pg. 1698] 
wherein the plurality of adjacent visual elements, when rendered, are dynamically resized to fit within a display window to facilitate comparison between patients using the respective adjacent visual elements ([Figure 2] Each of the elements in Figure 2 are resized/scaled to fit within the maximum limits/range of the horizontal and vertical axis of the waterfall plot for the display window. The vertical axis ranges from -100 to 60 while the horizontal axis ranges from 0 to 80.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that generates a data structure with adjacent elements where each visual element collectively represents the biological sampling event, the biological processing event, the at least one therapeutic region, the biomarker status, and the patient status for a patient. The motivation for the combination of prior art elements is to evaluate the adverse-event profile and efficacy in an expanded cohort of patients (See Kwak, Introduction).
Regarding claim 68, 
Regarding claim 69, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 74, the limitations are rejected for the same reasons as stated above for claim 8.
Regarding claim 81, Brown discloses …apply a filter to the patient data to filter the patient data based on at least one of a particular biomarker, the at least one biomarker status, a patient cohort, a patient status, the at least one therapeutic regime, the biological processing event, the biological sampling event, at least one indicium listed in Table 1, or any combination thereof ([00133] “A vesicle can be isolated from a biological sample by filtering a biological sample from a subject through a filtration module and collecting from the filtration module a retentate comprising the vesicle, thereby isolating the vesicle from the biological sample. The method can comprise filtering a biological sample from a subject through a filtration module comprising a filter; and collecting from the filtration module a retentate comprising the vesicle, thereby isolating the vesicle from the biological sample. [00135] Also provided herein is a method of determining a biosignature of a vesicle in a sample comprising: filtering a biological sample from a subject with a disorder through a filtration module, collecting from the filtration module a retentate comprising one or more vesicles, and determining a biosignature of the one or more vesicles. [00136] The method disclosed herein can further comprise characterizing a phenotype in a subject by filtering a biological sample from a subject through a filtration module, 

Brown does not explicitly disclose however Ying teaches a second computer ([0009] “A second GUI control displayed within the second portion of the GUI is responsive to user touching for downloading clinical data from a plurality of medical facility data sources to the handheld device.” [0026] “Embodiments of the present invention are not limited to handheld devices. Any data display device may is be utilized to implement embodiments of the present invention. Moreover, embodiments of the present invention are not limited to the use of docking stations for communicating with data display devices. Various ways of transferring data (e.g., via packet switching technology) to a handheld device (or other data display device) may be utilized.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system 
Regarding claim 82, the limitations are rejected for the same reasons as stated above for claim 16.
Regarding claim 90, Brown discloses wherein the apparatus is caused to determine an existence of a relationship between the patient status and the at least one biomarker status based on the biological sampling event to determine the at least one interrelationship ([0079] “In an aspect, the invention relates to the analysis of a biological sample to identify a biosignature to predict whether a subject is likely to respond to a treatment for a disease or disorder. Characterizating a phenotype includes predicting the responder / non-responder status of the subject, wherein a responder responds to a treatment for a disease and a non-responder does not respond to the treatment.”)

Brown does not explicitly disclose however Ying teaches a second computer ([0009] “A second GUI control displayed within the second portion of the GUI is responsive to user touching for downloading clinical data from a plurality of medical facility data sources to the handheld device.” [0026] “Embodiments of the present invention are not limited to handheld devices. Any data display device may is be utilized to implement embodiments of the present invention. Moreover, embodiments of the present invention are not limited to the use of docking stations for communicating with data display 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that utilizes a second computer. The motivation for the combination of prior art elements is to effectively treat patients (See Ying, Background).
Regarding claim 91, Brown discloses determine the at least one biomarker status by detecting at least one biomarker in the at least one biological sampling event ([0076] “Markers that distinguish between the samples can be used as biomarkers according to the invention. Such samples can be from a subject or group of subjects. For example, the groups can be, e.g., known responders and non-responders to a given treatment for a given disease or disorder. Biomarkers discovered to distinguish the known responders and non-responders provide a biosignature of whether a subject is likely to respond to a treatment such as a therapeutic agent, e.g., a drug or biologic.”)
and assessing at least one characteristic for the at least one particular biomarker, wherein the at least one characteristic comprises at least one of overexpression, underexpression, a modification, a polymorphism, a deletion, an insertion, a substitution, a translocation, a fusion, a break, a duplication, an amplification, a repeat, a copy number variant, a DNA methylation variation, a transcript expression level, a transcript variant, or a splice variant ([00545] “The same expression level of a biomarker can refer to a quantitative or qualitative measurement, such as the vesicles in the population underexpress, overexpress, or have the same expression level of a biomarker as compared to a reference level.”)


Brown does not explicitly disclose however Ying teaches a second computer ([0009] “A second GUI control displayed within the second portion of the GUI is responsive to user touching for downloading clinical data from a plurality of medical facility data sources to the handheld device.” [0026] “Embodiments of the present invention are not limited to handheld devices. Any data display device may is be utilized to implement embodiments of the present invention. Moreover, embodiments of the present invention are not limited to the use of docking stations for communicating with data display devices. Various ways of transferring data (e.g., via packet switching technology) to a handheld device (or other data display device) may be utilized.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that utilizes a second computer. The motivation for the combination of prior art elements is to effectively treat patients (See Ying, Background).
Regarding claim 92, Brown discloses  assess a biological sample from a patient using at least one assessment technique, the at least one assessment technique comprising gene expression analysis, nucleic acid sequence analysis, nucleic acid methylation analysis and/or proteomic analysis to detect the at least one particular biomarker in the at least one biological sampling event ([00436] “Proteomic analysis of a vesicle may be carried out by immunocytochemical staining, Western blotting, electrophoresis, SDS-PAGE, chromatography, x-ray crystallography or other protein analysis techniques in accordance with procedures well known in the art. In other embodiments, the protein biosignature of a vesicle may be analyzed using 2 D differential gel electrophoresis as described in, Chromy et al. J Proteome Res, 2004;3:1120-1127, which is herein incorporated by reference in its entirety, or with liquid chromatography mass spectrometry as described in Zhang et al. Mol Cell Proteomics, 2005;4:144-155, which is herein incorporated by reference in its entirety.”)

Brown does not explicitly disclose however Ying teaches a second computer ([0009] “A second GUI control displayed within the second portion of the GUI is responsive to user touching for downloading clinical data from a plurality of medical facility data sources to the handheld device.” [0026] “Embodiments of the present invention are not limited to handheld devices. Any data display device may is be utilized to implement embodiments of the present invention. Moreover, embodiments of the present invention are not 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that utilizes a second computer. The motivation for the combination of prior art elements is to effectively treat patients (See Ying, Background).
Regarding claim 93, the limitations are rejected for the same reasons as stated above for claim 27.

Response to Arguments
Applicant’s arguments filed on 26 February 2021 have been considered but are not fully persuasive.
Regarding the drawing objections, applicant has pointed to support for the labels in the specification. Therefore, the drawing objection has been withdrawn.
Regarding the 101 rejection, applicant argues that the newly added features relate to the generation of rendering of data creates a user interface that present  a large quantities of information about different patients into a single window of a display that can be efficiently viewed and comprehended by a user. The applicant asserts that this is achieved by first representing patient information using visual interrelationships between colored or patterned portions of the visual 

Examiner acknowledges that the applicant presents a technological solution and seems the new limitations seem to move the application in a better direction. However, examiner points out that the claims are still not integrated into a practical application because the problem is of easily identifying biomarkers for detection and/or treating a condition or disease ([0002] of the specification) is a non-technological problem. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The independent claims do not meet the condition set forth by the courts and are not integrated into a practical application. Additionally, the examiner points out that the amendments are more of a particular display of data rather than a particular interface. The amendments do not present a functionality of the interface, but rather a particular arrangement of data that is disconnected from any user involvement. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant’s argument have been considered, but are moot since they do not apply to the newly cited reference in the current rejection.

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Herbáth, M., Papp, K., Balogh, A., Matkó, J., & Prechl, J. (2014). Exploiting fluorescence for multiplex immunoassays on protein microarrays. Methods and Applications in Fluorescence, 2(3), 032001. doi: 10.1088/2050-6120/2/3/.
This reference is relevant since it discloses microarray technology and its immunological applications as it relates to patient data and attributes.

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626